Name: Council Decision (EU) 2019/573 of 8 April 2019 on the conclusion, on behalf of the European Union and its Member States, of the Third Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  America;  Europe;  international affairs
 Date Published: 2019-04-11

 11.4.2019 EN Official Journal of the European Union L 100/3 COUNCIL DECISION (EU) 2019/573 of 8 April 2019 on the conclusion, on behalf of the European Union and its Member States, of the Third Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2), Articles 207 and 211, in conjunction with point (a) of the second subparagraph of Article 218(6) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part (2) (the Global Agreement), was signed on 8 December 1997 and entered into force on 1 October 2000. (2) In accordance with Article 6(2) of the Act of Accession of the Republic of Croatia, the accession of Croatia to the Global Agreement is to be agreed by means of a protocol to the Global Agreement concluded between the Council, acting unanimously on behalf of the Member States, and the United Mexican States. (3) On 14 September 2012, the Council authorised the Commission to open negotiations with the United Mexican States with a view to concluding the Third Additional Protocol to the Global Agreement to take account of the accession of the Republic of Croatia to the European Union (the Protocol). The negotiations were successfully concluded and the Protocol was signed in accordance with Council Decision (EU) 2018/2024 (3) on 27 November 2018. (4) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Third Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby approved on behalf of the Union and its Member States (4). Article 2 The President of the Council shall, on behalf of the Union and its Member States, give the notification provided for in Article 5(2) of the Protocol (5). Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 April 2019. For the Council The President F. MOGHERINI (1) Consent of 12 February 2019 (not yet published in the Official Journal). (2) OJ L 276, 28.10.2000, p. 45. (3) Council Decision (EU) 2018/2024 of 22 May 2018 on the signing, on behalf of the European Union and its Member States, and provisional application of the Third Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 325, 20.12.2018, p. 1). (4) The text of the Protocol has been published in OJ L 325, 20.12.2018, p. 3, together with the decision on signature. (5) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.